Per Curiam.

The issue presented is whether the Ohio Turnpike is a highway within the meaning of the term, “highways,” as used in the above-quoted portion of Section 5735.14, Revised Code.
Section 5735.01, Revised Code, defining terms used in the chapter relative to the motor vehicle fuel tax, provides in part that “ ‘public highways’ means lands and lots over which the public, either as user or owner, generally has a right to pass.”
Section 5537.01, Revised Code, defining terms used in the Ohio Turnpike Act, provides in part:
“(B) ‘Project’ or ‘turnpike project’ means any express highway, super highway or motor way constructed * * * [under that act].
<<# * *
“(F) ‘Public roads’ includes all public highways, roads and streets in the state * * (Emphasis added.)
Webster’s New International Dictionary (3 Ed.) defines highway as “a road or way on land or water that is open to public use as a matter of right.”
In the opinion in State, ex rel. Kauer, Dir., v. Defenbacher, Dir., 153 Ohio St., 268, at page 274, it is stated that “a capital outlay for a turnpike project is a capital outlay for additions and betterments for highway improvement.”
Clearly, the Ohio Turnpike is a “highway” within the meaning of Section 5735.14, Revised Code.
The decision of the Board of Tax Appeals is affirmed.

Decision affirmed.

Weygandt, C. J., Zimmerman, Tart, Matthias, Bell, Herbert and O’Neill, JJ., concur.